Cas

oOo fF SN HR WO F&F WY YN

bo nN No No NO N No N bho —_ bone _ — ha — —_ —_ = —
oo ~ nN An - tod No — So XO oo ~ nN wa b> io N — o

 

A.

e 3:19-cv-01096-JAH-JLB Document 6-1 Filed 09/04/19 PagelD.19 Page 1 of 2

DECLARATION

JOSEPH S. DAVIDSON, hereby declares under penalty of perjury, pursuant to 28 U.S.C.
§ 1746(2) that the following statements are true and correct:

1. That I am an attorney for the Plaintiff, SALLIE ESCOBEDO, and in that capacity
am responsible to represent the interest of Plaintiff in the above captioned matter.

2. I hereby make application to the Clerk of this Court for entry of default as to
defendant PRIME RECOVERY LLC, pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure, and in support of this application do show that:

The defendant was personally served on June 19, 2019 at 12:20 PM, through
its Registered Agent, with copies of Plaintiff's Summons and Complaint as
provided by Rule 4(c)(1) of the Federal Rules of Civil Procedure.

Upon Plaintiff's information and belief, the defendant, being a Louisiana
limited liability company with its principal place of business in Niagara
Falls, New York, is neither an infant nor an incompetent person requiring
special service in accordance with Rule 4(g) of the Federal Rules of Civil
Procedure, and is not serving with the armed forces of the United States
entitled to the protection of 50 U.S.C. App. Section 520;

The defendant has neither answered nor otherwise responded formally to the
Plaintiff's Summons and Complaint, and the time to do so, as provided in

Rule 12(a) of the Federal Rules of Civil Procedure, has expired;

 
Cas

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

@ 3:19-cv-01096-JAH-JLB Document 6-1 Filed 09/04/19 PagelD.20 Page 2 of 2

Di Copies of this Declaration and the Request, seeking entry of default, which
are being filed herewith, have this date been served upon the defendant by
regular mail, postage prepaid.

FURTHER AFFIANT SAYETH NOT.

‘

J HS. DAVIDSON

SUBSCRIBED AND SWORN to
before me this 4" day of September,

2019.
Gy, q le "OFFICIAL SEAL”

NOTARY PUBLIC 7 Pub, State of
7 Notary Public, State of Illinois
t My ommission Expires 11/15/2020

 

 
